Opinion issued September 15, 2009
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00663-CV




IN RE BAY GAS STORAGE COMPANY, LTD., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Bay Gas Storage Company, Ltd.
(“Bay Gas”),  seeks mandamus relief compelling the trial court to vacate its order
denying Bay Gas’s plea to the jurisdiction.  Bay Gas also seeks mandamus relief
compelling the trial court to sign an order dismissing or abating the underlying
proceeding. 
We deny the petition for writ of mandamus.  All outstanding motions are
overruled as moot.  We lift the stay entered by this Court on August 5, 2009.           
 
Per Curiam 
 
Panel consists of Justices Keyes, Hanks, and Bland.